Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)
(Currently Amended)  A method comprising: 
generating, in a database, a first configurable namespace to be used by a work scheduling enhancement application, executed by at least one processor, to group together a first plurality of data processing tasks of a big data processing; 
generating, in the database, a second configurable namespace to be used by the application to group together a second plurality of data processing tasks of the big data processing, the second configurable namespace being generated as a child namespace of the first configurable namespace such that the first configurable namespace is a parent namespace of the second configurable namespace; 
generating, in the database, a third configurable namespace to be used by the application to group together a third plurality of data processing tasks of the big data processing, the third configurable namespace being generated as a child namespace of the first configurable namespace such that the first configurable namespace is a parent namespace of the third configurable namespace and the second configurable namespace is a sibling namespace of the third configurable namespace; 
linking in the database, by the application, the second plurality of tasks with the second configurable namespace to group together the second plurality of tasks under the second configurable namespace; 
linking in the database, by the application, the third plurality of tasks with the third configurable namespace to group together the third plurality of tasks under the third configurable namespace; 
configuring, by the application, a display scheme for displaying error handling and root cause analysis of tasks of the big data processing, wherein the configuring of the display scheme comprises configuring a color scheme for displaying error handling and root cause analysis of tasks; 
generating, by the application and using stored information from the database, a graphical user interface (GUI) comprising a navigable hierarchal view displaying the first configurable namespace as a parent namespace of the second and third configurable namespaces, the generation of the GUI based partially on the display scheme, the GUI comprising a plurality of components for graphically monitoring and managing execution of the big data processing tasks; [[and]]
responsive to a change in execution state of big-data processing of at least one task of the big data processing, updating the GUI to indicate the change in execution state;
displaying a task linked to one of the configurable namespaces with a background of a first selected color and with error handling and root cause analysis of the task, based on the color scheme, when the task fails to be completed; and 
displaying the task with a background of a second selected color and without error handling and root cause analysis, based on the color scheme, when the task is completed.

(Previously Presented) The method of claim 1, further comprising linking in the database, by the application, the first plurality of tasks with the first configurable namespace to group together the first plurality of tasks under the first configurable namespace.

(Original)  The method of claim 2, wherein the display scheme comprises respective first, second, and third sub-display schemes for the first, second, and third configurable namespaces, and wherein the method further comprises configuring, by the application, each of the sub-display schemes for displaying error handling and root cause analysis of tasks separately and differently. 

(Canceled)  

(Canceled)  

(Original)  The method of claim 1, further comprising displaying a task linked to one of the configurable namespaces with error handling and root cause analysis of the task, when the task fails to be completed.

(Original)  The method of claim 6, further comprising: 
selectively collapsing the display of error handling and root cause analysis such that the navigable hierarchal view is only displaying the task failing to be completed without the display of error handling and root cause analysis; and 
selectively expanding the collapsed display to display the error handling and root cause analysis.

(Original)  The method of claim 1, further comprising the GUI displaying, in the navigable hierarchal view, selectable parts for performing a function selected from a group consisting of starting, suspending, resuming, and stopping tasks of the namespaces, or any combination thereof.

(Currently Amended)  The method of claim 1, wherein the scope of the first configurable namespace corresponds to the scope of big data management and processing of an entire grouping of computing devices, and wherein the first configurable namespace has at least one sibling configurable namespace having a scope corresponding to the scope of big data management and processing of another entire grouping of computing devices. 

(Currently Amended)  A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor of computing device, performs a method, the method comprising: 
generating, in a database, a first configurable namespace to use to group together a first plurality of data processing tasks of a big data processing; 
generating, in the database, a second configurable namespace to use to group together a second plurality of data processing tasks of the big data processing, the second configurable namespace being generated as a child namespace of the first configurable namespace such that the first configurable namespace is a parent namespace of the second configurable namespace; 
generating, in the database, a third configurable namespace to use to group together a third plurality of data processing tasks of the big data processing, the third configurable namespace being generated as a child namespace of the first configurable namespace such that the first configurable namespace is a parent namespace of the third configurable namespace and the second configurable namespace is a sibling namespace of the third configurable namespace; 
configuring a display scheme for displaying error handling and root cause analysis of tasks of the big data processing, wherein the configuring of the display scheme comprises configuring a color scheme for displaying error handling and root cause analysis of tasks; 
generating, using stored information from the database, a graphical user interface (GUI) comprising a navigable hierarchal view displaying the first configurable namespace as a parent namespace of the second and third configurable namespaces, the generation of the GUI based partially on the display scheme, the GUI comprising a plurality of components for graphically monitoring and managing execution of the big data processing tasks at various hierarchical levels; 
displaying, with one of the configurable namespaces displayed in the navigable hierarchal view, error handling and root cause analysis of a task linked to the one of the configurable namespaces, when the task fails to be completed; [[and]]
responsive to a change in execution state of big-data processing of at least one task of the big data processing, updating the GUI to indicate the change in execution state;
displaying a task linked to one of the configurable namespaces with a background of a first selected color and with error handling and root cause analysis of the task, when the task fails to be completed; and 
displaying the task with a background of a second selected color and without error handling and root cause analysis, when the task is completed. 

(Original)  The non-transitory computer-readable storage medium of claim 10, wherein the method further comprises: 
linking, in the database, the first plurality of tasks with the first configurable namespace to group together the first plurality of tasks under the first configurable namespace; 
linking, in the database, the second plurality of tasks with the second configurable namespace to group together the second plurality of tasks under the second configurable namespace; and 
linking, in the database, the third plurality of tasks with the third configurable namespace to group together the third plurality of tasks under the third configurable namespace.

(Canceled)  

(Canceled)  

(Original)  The non-transitory computer-readable storage medium of claim 10, wherein the method further comprises: 
selectively collapsing the display of error handling and root cause analysis such that the navigable hierarchal view is only displaying the task failing to be completed without the display of error handling and root cause analysis; and 
selectively expanding the collapsed display to display the error handling and root cause analysis.

(Original)  The non-transitory computer-readable storage medium of claim 10, wherein the method further comprises the GUI displaying, in the navigable hierarchal view, selectable parts for starting, suspending, resuming, and stopping tasks of the namespaces. 

(Currently Amended)  The non-transitory computer-readable storage medium of claim 10, wherein the scope of the first configurable namespace corresponds to the scope of big data management and processing of an entire grouping of computing devices, and wherein the first configurable namespace has at least one sibling configurable namespace having a scope corresponding to the scope of big data management and processing of another entire grouping of computing devices. 

(Currently Amended)  A system, comprising: 
a computing device, comprising a processor and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: 
executable logic for generating, in a database, a first configurable namespace to use to group together a first plurality of data processing tasks of a big data processing; 
executable logic for generating, in the database, a second configurable namespace to use to group together a second plurality of data processing tasks of the big data processing, the second configurable namespace being generated as a child namespace of the first configurable namespace such that the first configurable namespace is a parent namespace of the second configurable namespace; 
executable logic for generating, in the database, a third configurable namespace to use to group together a third plurality of data processing tasks of the big data processing, the third configurable namespace being generated as a child namespace of the first configurable namespace such that the first configurable namespace is a parent namespace of the third configurable namespace and the second configurable namespace is a sibling namespace of the third configurable namespace; [[and]] 
executable logic for configuring a display scheme for displaying error handling and root cause analysis of tasks of the big data processing, wherein the executable logic for configuring of the display scheme comprises executable logic for configuring a color scheme for displaying error handling and root cause analysis of tasks; 
executable logic for generating, by the application and using stored information from the database, a graphical user interface (GUI) comprising a navigable hierarchal view displaying the first configurable namespace as a parent namespace of the second and third configurable namespaces, the generation of the GUI based partially on the display scheme, the GUI comprising a plurality of components for graphically monitoring and managing execution of the big data processing tasks at various hierarchical levels; [[and]]
responsive to a change in execution state of big-data processing of at least one task of the big data processing, executable logic for updating the GUI to indicate the change in execution state;
executable logic for displaying a task linked to one of the configurable namespaces with a background of a first selected color and with error handling and root cause analysis of the task, when the task fails to be completed; and 
executable logic for displaying the task with a background of a second selected color and without error handling and root cause analysis, when the task is completed. 

(Canceled)  

(Canceled)  

(Previously Presented)  The system of claim 17, wherein the program logic further comprises: 
displaying, with one of the configurable namespaces displayed in the navigable hierarchal view, error handling and root cause analysis of a task linked to the one of the configurable namespaces when the task fails to be completed; 
selectively collapsing the display of error handling and root cause analysis such that the navigable hierarchal view is only displaying the task failing to be completed without the display of error handling and root cause analysis; and 
selectively expanding the collapsed display to display the error handling and root cause analysis.


Carole Quinn on 1-27-2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113